Citation Nr: 1505368	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for asthma.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sinusitis, and, if so, whether the reopened claim should be granted.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for residuals of pneumonia, to include scarring and chronic infection of the bronchial tubes.

5. Entitlement to service connection for an anxiety disorder.

6. Entitlement to service connection for a depressive disorder.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran filed a formal application for TDIU in February 2009.  As such, the Board finds the issue of entitlement to TDIU has been raised by the record.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2012.  A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of an increased rating for asthma, service connection for sinusitis and a right ankle disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2007 rating decision denied reopening of the Veteran's claim for service connection for sinusitis.  The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.
	
2.  The evidence associated with the claims file subsequent to the March 2007 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims.

3.  A diagnosis of residuals of pneumonia, to include scarring and chronic bronchial infections, has not been rendered at any time during the pendency of this claim.

4.  During the December 2012 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeals for service connection of depressive disorder, anxiety disorder, and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for residuals of pneumonia, to include scarring and chronic bronchial infections, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claims of entitlement to service connection for depressive disorder, anxiety disorder, and bilateral hearing loss.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  The issue of service connection for sinusitis requires further development, which is addressed in the remand section below.  VA's duty to notify and assist as to the issue of service connection for residuals of pneumonia is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, VA issued a VCAA letter in January 2009, prior to the initial unfavorable adjudication in March 2009.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All private medical records identified or submitted by the Veteran have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in July 2012.  The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for residuals of pneumonia.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

Here, the RO last finally denied reopening of the Veteran's claim of service connection for a sinusitis in March 2007.  The Veteran was notified of the decision, but did not submit a notice of disagreement during the applicable one year appellate period.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Medical records were associated with the claims file in April 2007, within the applicable one year appellate period following the March 2007 denial of reopening.  New and material evidence, if submitted during the applicable appellate period, prevents a decision from becoming final and instead the claim remains pending. 38 C.F.R. § 3.156(b).  This evidence is considered new, as it was not previously considered by agency decision makers in the March 2007 denial.  However, the evidence is not material as the evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The medical records submitted in April 2007, while noting sinusitis to be present, do not either show that sinusitis either did not pre-exist service or that it was aggravated beyond the natural progression of the disability during service.  As the evidence does not address a previously unestablished fact, it cannot be considered material.  38 C.F.R. § 3.156(a).  Since the April 2007 medical evidence is not material, the March 2007 rating decision did not remain pending, and became final in March 2008.

The evidence of record in March 2007 consisted of the Veteran's service and VA treatment records, private treatment records, and the Veteran's statements.  The evidence failed to show that the Veteran's pre-existing sinusitis was aggravated beyond the natural progression of the disability while in service.  Evidence received since the rating decision includes VA and private treatment records, lay statements from the Veteran's father and brother, a July 2012 VA examination, and further statements from the Veteran.  Of particular importance, the Veteran's father and brother both stated that the Veteran had no breathing difficulties prior to service, but that his breathing was significantly worse upon his separation from service.  Thus, the statements indicate a worsening of the Veteran's breathing during service, and therefore a possible aggravation of his sinusitis.  These statements are competent as they concern lay observable symptoms, and are presumed credible for the purposes of reopening.  Jandreau, 492 F.3d at 1377; Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers.  It is material as it addresses the previously unestablished fact of aggravation of a pre-existing disability during service.  It is not redundant and raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for service connection for sinusitis is warranted.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for residuals of pneumonia, to include scarring and chronic bronchial tube infections.  For the reasons outlined below, service connection for is not warranted on a direct or presumptive basis.

First, direct service connection for residuals of pneumonia is not warranted.  In order for there to be a viable claim for service connection, there must a current disability.  Brammer, 3 Vet. App. at 225.  Here, there is no competent evidence of record indicating that the Veteran has a current diagnosis of residuals of pneumonia.  The Veteran has stated that he has residuals of pneumonia, including scarring of his lungs and chronic bronchial infections.  However, these statements are not competent.  While the Veteran is competent to describe lay observable symptoms, he is not competent to diagnose himself as having residuals of pneumonia, specifically scarring of the lungs and chronic bronchial infections, as such a diagnosis requires medical expertise and specialized medical testing.  Jandreau, 492 F.3d 1372.  As there is no competent lay evidence of record, the issue must be decided based on the medical evidence of record.

Turning to the medical evidence, the Board notes that the Veteran was provided with a VA examination in July 2012.  The examiner noted that the Veteran had a history of diagnoses of pneumonia, most recently in 2007.  However, the examiner opined that, after examination, the Veteran did not have any residuals of pneumonia.  Concerning the chronic bronchial infections, the examiner noted that the Veteran's coughing was the result of drainage from his sinusitis, and did not involve the lungs.  Further, it was noted that the Veteran did not have a history of chronic bronchitis or chronic bronchial infections in his treatment records.  Turning to the issue of lung scarring, the examiner noted found that the most recent chest x-rays, taken in February 2012, showed no evidence of scarring of the lungs.  It was further noted that none of the Veteran's chest images over the past two to three years contained any evidence of lung scarring.  No other possible residuals of pneumonia were identified, and the examiner noted that the past instances appear to have cleared without incident.  As the examiner's opinion is based on accurate facts, specific documents from the record, and supported by a well-reasoned rationale, it is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA and private treatment records are silent for any notations of residuals of pneumonia, and do not reflect any diagnoses of pneumonia during the period currently on appeal.  The numerous chest x-rays of record are all silent for any indication of scarring of the lungs or other residuals of pneumonia.  As there is no competent evidence of record indicating that the Veteran has residuals of pneumonia, to include scarring of the lungs and chronic bronchial infections, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.

As service connection based on continuity of symptomatology and presumptive service connection both also require, as a threshold matter, that a current disability be shown, service connection is also not warranted on either of these bases.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran has a current disability for the purposes of direct or presumptive service connection.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

IV. Withdrawal of Claims for Service Connection

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the December 2012 videoconference hearing, the Veteran and his representative stated that he wished to withdraw his appeals with regard to his claims of entitlement to service connection for depressive disorder, anxiety disorder, and bilateral hearing loss.  As the Veteran has withdrawn the appeals with regard to those issues, the Board no longer has appellate jurisdiction and can take no further action on the matters.  38 C.F.R. § 20.204



ORDER

New and material evidence having been received, the claim for service connection for sinusitis is reopened; the appeal is granted to this extent only.

Entitlement to service connection for residuals of pneumonia, to include scarring and chronic bronchial tube infections, is denied.

The appeal for service connection for a depressive disorder is dismissed.

The appeal for service connection for an anxiety disorder is dismissed.

The appeal for service connection for bilateral hearing loss is dismissed.


REMAND

Concerning the claim for an increased rating for asthma, the Board must remand for an addendum opinion.  Once VA provides an examination, the examination must be adequate.  Barr, 21 Vet. App. 303.  The July 2012 examiner noted during the respiratory examination that the Veteran had an FEV-1 of 38 % predicted and a FEV-1/FVC of 82% predicted.  The examiner then indicated that the FEV-1/FVC score most accurately reflected the Veteran's level of disability. However, no rationale was provided for this conclusion.  As the FEV-1 result qualifies the Veteran for a 100 percent rating and the FEV-1/FVC rating does not, the Board finds that an addendum opinion is required in order to determine why the FEV-1/FVC score should be utilized for rating purposes as opposed to the FEV-1.

With respect to the Veteran's claims of service connection for sinusitis and a right ankle disability, the Board notes that no sinus or ankle problems were noted on entrance, and therefore the presumption of soundness attaches as to the Veteran's claimed sinus and ankle disabilities.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  However, private treatment records note sinus and ankle problems prior to service, and multiple VA examiners have determined that the Veteran's claimed sinus and ankle problems pre-existed his period of active duty service.  As such, the Board finds that it must be determined whether there is both clear and unmistakable evidence that the Veteran's sinusitis and right ankle disability pre-existed his period of active duty service and, if the disabilities are found to have pre-existed service, whether there is clear and unmistakable evidence that the disabilities were not aggravated in service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The issue of entitlement to TDIU is inextricably intertwined with the issues of entitlement to an increased rating for asthma as well as the issues of service connection for sinusitis and a right ankle disability.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the July 2012 VA respiratory opinion, or another appropriate medical professional if the examiner is unavailable.  The claims file must be made available and reviewed by the reviewer, to include relevant electronic records.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the claims file and the associated electronic files, the reviewer should provide an addendum opinion explaining why the FEV-1/FVC score recorded on the July 2012 examination report is more representative of the Veteran's current level of disability than the FEV-1 score.

3.  After completing the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sinusitis.  The claims file must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is there clear and unmistakable evidence that the Veteran's sinusitis pre-existed his active duty service?

b) If so, is there clear and unmistakable evidence that the Veteran's preexisting sinusitis was not permanently worsened beyond the natural progress of the disability during his service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

c) If the answer to either question (1) or (2) directly above is no, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sinusitis was incurred in or aggravated by service? 

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After completing the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right ankle disability.  The claims file must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is there clear and unmistakable evidence that the Veteran's right ankle disability pre-existed his active duty service?

b) If so, is there clear and unmistakable evidence that the Veteran's preexisting right ankle disability was not permanently worsened beyond the natural progress of the disability during his service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

c) If the answer to either question (1) or (2) directly above is no, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ankle disability was incurred in or aggravated by service? 

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal, to include TDIU.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


